I dissent. It does not seem to me that the provisions of the Code, and the authorities upon which Mr. Justice Cothran relies are applicable to the questions raised by the exceptions for two reasons: First place, the proceedings against the automobile as shown by the case of Hall v. Locke, 118 S.C. 267; 110 S.E., 385, were in rem; and, in the second place, the automobile, being subject to a proceeding in rem, could be seized wherever it could be. Any other view would destroy the force and effect of the principles announced in Hall v. Locke, 118 S.C. 267;110 S.E., 385.
MR. JUSTICE WATTS: I concur in the dissenting opinion of the Chief Justice. *Page 151